Opinion filed August 20, 2009




                                             In The


   Eleventh Court of Appeals
                                          ___________

                                    No. 11-09-00241-CR
                                        __________

                        ROGER DALE BRECHEEN, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court

                                      Taylor County, Texas

                                 Trial Court Cause No. 23302A


                            MEMORANDUM OPINION
        The jury convicted Roger Dale Brecheen of murder, found both enhancement allegations to
be true, and assessed his punishment at confinement for forty-eight years. We dismiss for want of
jurisdiction.
        The trial court imposed the sentence in open court on March 26, 2009. A motion for new
trial was timely filed. Therefore, the notice of appeal was due to filed on or before June 24, 2009,
ninety days after the date the sentence was imposed in open court. TEX . R. APP . P. 26.2. Appellant
filed his notice of appeal on July 24, 2009, 120 days after the date the sentence was imposed. A
motion for extension of time has not been filed in this court. TEX . R. APP . P. 26.3.
       On July 27, 2009, the clerk of this court wrote the parties advising them that it appeared that
an appeal had not been timely perfected. There has been no response to our July 27 letter.
       Absent a timely notice of appeal or the granting of a timely motion for extension of time, this
court does not have jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v.
State, 860 S.W.2d 108, 109-10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex.
Crim. App. 1988). Therefore, the appeal is dismissed for want of jurisdiction.




                                                              PER CURIAM


August 20, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2